DETAILED CORRESPONDENCE
Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. 

Applicant’s representative amended claim 1 to recite at least “…(iv) a calibrated coiled spring positioned downstream of the at least one fluid bypass port in the enlarged-cross-sectional area of the central axial conduit of said intake tube section in the path of the drilling fluid, urging against an up-hole end of the outflow tube section, while  said calibrated coiled spring does not bind and does not block the flow of the drilling fluid”. Examiner notes that the claim language is broad in nature in light of the specification. With that being said, Examiner notes that the term, such as “downstream”, in light of the specifications is taken in to a broad context, as the term can mean stream flowing in either an uphole or downhole direction relative to the type of operation being done, i.e. injection or production. 

Examiner suggests incorporating more claim language (i.e. structural and/or functional) to advance prosecution, preferably towards an allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,820,697 B1 (i.e. Churchill) in view of US Publication 2014/0054090 A1 (i.e. Schicker et al.) with the teachings of US Publication 2016/0326834 A1 (i.e. Manke et al.).

In regards to claim 1, Churchill discloses: A downhole fluid-pressure safety bypass method for tubing operations having an annulus and having an up-hole and downhole orientation, on a workstring having a central axial conduit for drilling fluid of a standard cross-sectional area, and a desired maximum pressure of drilling fluid in the downhole side of the workstring (at least column 2, lines 41-57 and column 6, lines 47-61 introduces “The activating device may be a sleeve, such that the device restricts fluid flow to a limited extent but does not occlude the string bore”; furthermore, at least column 7, line 54- column 8, line 54 and figures 3-4 discloses a downhole fluid-pressure bypass apparatus within the workstring; by introducing a pressure relief downhole fluid-pressure safety bypass apparatus, the apparatus allows for protection from establishing pressurized fluid therein), the downhole fluid-pressure safety bypass method comprising: 
(i) providing a downhole fluid-pressure safety bypass apparatus (as shown in at least figures 1 & 3-4) comprising: 
(a) an intake tube section adapted to mount at an up-hole end to a tubing workstring (as shown in at least figures 1, 3 & 4), the intake tube section having at an up-hole end extending to the middle portion of said intake tube section a central axial conduit for drilling fluid (see at least column 2, lines 41-54 and column 6, lines 47-61) of a first cross-sectional area smaller than standard, and having an enlargement of cross-sectional area at a downhole end, defining a shoulder (at least column 7, line 54- column 8, line 54, introduces the central axial conduit 234 to allow for drilling fluid to flow through the portion of the apparatus as shown in figures 1 & 3-4); 
(b) an outflow tube section adapted to mount at an up-hole end to the downhole end of said intake tube section, and having an enlargement of cross-sectional area at a downhole end (as shown in at least figures 1, 3 & 4); 
(c) at least one fluid bypass port (at least 220) adapted to allow passage of drilling fluid, for a path and a flow of the drilling fluid, from the middle portion of the central axial conduit of said intake tube section to the annulus (at least column 2, lines 41-57 and column 6, lines 47-61 introduces “The activating device may be a sleeve, such that the device restricts fluid flow to a limited extent but does not occlude the string bore”; furthermore, at least column 7, line 54- column 8, line 54 and figures 3-4 discloses when high fluid pressure exists within the apparatus, element 214/268 shifts to allow for ports 232 and 220 to align with one another; this allows for fluid pressure relief from within the apparatus and once the differential is normalized, the springs allow for the position to divert back to its original blocked position as shown in at least figure 3); 
(d) a calibrated coiled spring (at least column 7, line 54- column 8, line 54 and figures 3-4 discloses, introduces inherency due to stressing the springs or “calibrating” springs at different desirable strengths depending on the desired force for shifting the speed controls) positioned downstream (Examiner notes that the term “downstream” in light of the specifications is taken in to a broad context, as the term can mean stream flowing in either an uphole or downhole direction relative to the type of operation being done, i.e. injection or production) of the at least one fluid bypass port in the enlarged-cross-sectional area of the central axial conduit of said intake tube section in the path of the drilling fluid, urging against (i.e. either directly or indirectly) an up-hole end of the outflow tube section (as shown in at least figures 4), while said calibrated coiled spring does not bind and does not block the flow of the drilling fluid (as shown in at least figures 1, 3 & 4; at least column 2, lines 41-57 and column 6, lines 47-61 introduces “The activating device may be a sleeve, such that the device restricts fluid flow to a limited extent but does not occlude the string bore”; furthermore, see at least column 9, line 65- column 10, line 2); and 
(at least 16, 214 and/or 268) positioned in the intake tube section upstream of the calibrated coiled spring (as shown in at least figures 1, 3 & 4; furthermore, Examiner notes that the term “upstream” in light of the specifications is taken in to a broad context, as the term can mean stream flowing in either an uphole or downhole direction relative to the type of operation being done, i.e. injection or production), the sliding inner tube sliding back and forth within an up-hole portion of the intake tube section, closing and opening the at least one fluid bypass port depending on fluid pressure within the intake tube section (at least column 7, line 54- column 8, line 45 and figures 3 & 4introduces the flow-through sliding inner tube (i.e. element 214/268) actuates back-and-forth depending on the fluid pressure being applied thereto; the dogs 278 reengage after transitioning from an open to closed state, “…until the pressure of the fluid in the internal bore 234 is increased sufficiently to counteract the spring force 218 and force the locking dogs 278 radially outwardly”), the sliding inner tube having a wider downstream end surface urging against (i.e. either directly or indirectly) an upstream end of the calibrated coiled spring (as shown in at least figure 1), an external diameter matching the first cross-sectional area of said intake tube section at an up-hole end, and an increased external diameter larger than the first cross-sectional area of said intake tube section, defining a shoulder, at a downhole end, the shoulder preventing disengagement of the sliding inner tube (as shown in at least figure 1) and having a central axial conduit for drilling fluid (see at least column 2, lines 41-54 and column 6, lines 47-61), adapted to slide inside said intake tube section and to block said fluid bypass ports when at an up-hole position and to not block said fluid bypass ports when at a downhole position (at least column 7, line 54- column 8, line 54 and figures 1 & 3-4 discloses when high fluid pressure exists within the apparatus, element 214/268 shifts to allow for ports 232 and 220 to align with one another; this allows for fluid pressure relief from within the apparatus and once the differential is normalized, the springs allow for the position to divert back to its original blocked position as shown in at least figure 3);
 (ii) using said downhole fluid-pressure safety bypass apparatus where, in use, at fluid pressures up to the desired maximum, said flow-through sliding inner tube is pressed by said calibrated coiled spring into an up-hole position such that the shoulder of said flow-through sliding inner tube is stopped by contact with the shoulder of said intake tube section and said flow-through sliding inner tube blocks said fluid bypass ports (at least figure 3 introduces the shoulder of the apparatus to stop element 268 and block the bypass ports), and all of the fluid flows through said flow-through sliding inner tube, through the coiled spring, into said outflow tube section and into the downhole continuation of the tubing workstring (as disclosed in at least column 7, line 54- column 8, line 54 and figures 3-4); and 
where, in use, at fluid pressures above the desired maximum, said flow-through sliding inner tube is pressed to overcome said calibrated coiled spring (as shown in at least figures 3 & 4) and to slide into a downhole position such that said flow-through sliding inner tube does not block said fluid bypass ports, and a portion of the fluid flows (at least column 7, line 54- column 8, line 54 and figures 3-4 discloses when high fluid pressure exists within the apparatus, element 16/214/268 shifts to allow for ports 232 and 220 to align with one another; this allows for fluid pressure relief from within the apparatus and once the differential is normalized, the springs allow for the position to divert back to its original blocked position as shown in at least figure 3); and 
(iii) preventing excessively pressurized drilling fluid from flowing into the downhole continuation of the coiled-tubing workstring by diverting a portion of drilling fluid through said fluid bypass ports directly into the annulus, thereby increasing flow up the annulus, thereby protecting from excessively pressurized fluid (at least column 7, line 54- column 8, line 54 and figures 3-4 discloses when high fluid pressure exists within the apparatus, element 16/214/268 shifts to allow for ports 232 and 220 to align with one another; this allows for fluid pressure relief from within the apparatus and once the differential is normalized, the springs allow for the position to divert back to its original blocked position as shown in at least figure 3).
However, Churchill appears to be silent in regards to: coiled-tubing operations; workstring having a mud motor; to reduce fluid pressure upstream of the mud motor; mount at a downhole end to the downhole continuation of the coiled-tubing, having a central axial conduit for drilling fluid of size close to the of said intake tube section; (a) an intake tube section adapted to mount at an up-hole end to a tubing workstring upstream of the mud motor; protecting the mud motor from excessively pressurized fluid.
	Nonetheless, Schicker discloses: coiled-tubing operations; mount at a downhole end to the downhole continuation of the coiled-tubing, having a central axial conduit for drilling fluid of size close to the of said intake tube section (at least paragraph [0002, 0065, 0089] and figure 9 introduces a continuous coiled tubing string being used in the uphole and downhole portion of the drilling assembly which comprises of a central axial conduit further shown in figures 3 and 6 to provide fluid flow therethrough).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Brunet to include the teachings of Schicker, by modifying the downhole end of the safety bypass apparatus taught by Schicker to include for a continuation of coiled tubing taught by Savage to minimize the frictional forces which can dramatically slow or stop a drilling or re-entry operation (at least paragraph [0002]). 
	Furthermore, Churchill in view of Schicker appears to be silent in regards to: workstring having a mud motor; to reduce fluid pressure upstream of the mud motor; (a) an intake tube section adapted to mount at an up-hole end to a tubing workstring upstream of the mud motor; protecting the mud motor from excessively pressurized fluid.
	Nonetheless, Manke discloses: workstring (at least 12) having a mud motor (at least 40); to reduce fluid pressure upstream of the mud motor (at least 40); (a) an upstream of the mud motor; protecting the mud motor from excessively pressurized fluid (at least paragraph [0022-0035] and figure 2, introduces a fluid control assembly 46 to be uphole of the mud motor to prevent the fluid from flowing to the other well tools (the bit 38, fluid motor 40, stabilizer 42 and vibratory tool 44) connected downstream of the circulating valve assembly in the bottom hole assembly 22).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Churchill in view of Schicker to include the teachings of Manke, by modifying the downhole fluid-pressure safety bypass apparatus taught by Churchill in view of Schicker to include for a mud motor located downstream of the bypass port(s) taught by Manke to prevent the fluid from flowing to the other well tools located downstream (such as mud motor) during the drilling operation (at least paragraph [0028]).

In regards to claim 3, Churchill further discloses: where said intake tube section, said outflow tube section, and said flow-through sliding inner tube further have the form of round tubes (at least abstract and figures 3 & 4 introduces circular tubing to be used in the fluid bypass apparatus).

In regards to claim 4, Churchill in view of Schicker with the teachings of Manke disclose claim 1 above. Churchill discloses: said intake tube section and outflow tube section (as shown in at least figures 3 & 4).

Nonetheless, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have Churchill in view of Schicker with the teachings of Manke, to modify the intake tube section and outflow tube section to such that it has a specific largest external-surface diameter of between 2 and 2.5 inches as an alternative design that would allow a specific rate of fluid flow corresponding to the tubular diameter. 

In regards to claim 6, Brunet further discloses: more than one said fluid bypass port (at least 220; see at least column 7, line 54- column 8, line 54).

In regards to claim 7, Churchill discloses: more than two said fluid bypass ports (at least 220; see at least column 7, line 54- column 8, line 54).

In regards to claim 8, Brunet further discloses: more than one said fluid bypass ports (at least 220) distributed radially about said intake tube section (as depicted in at least figure 3).

In regards to claim 10, Churchill discloses: A method of protecting a downhole mud motor from excessive fluid pressure during coiled-tubing operations (at least column 2, lines 41-57 and column 6, lines 47-61 introduces “The activating device may be a sleeve, such that the device restricts fluid flow to a limited extent but does not occlude the string bore”; furthermore, at least column 7, line 54- column 8, line 54 and figures 3-4 discloses a downhole fluid-pressure bypass apparatus within the workstring; by introducing a pressure relief downhole fluid-pressure safety bypass apparatus, the apparatus allows for protection from establishing pressurized fluid therein), comprising the steps: 
	(i) providing a downhole fluid-pressure safety bypass apparatus (as shown in at least figures 1 & 3-4) comprising: 
	(a) a hollow intake tube section (as shown in at least figure 4) having an axial opening, an upstream end (Examiner notes that the term “upstream” in light of the specifications is taken in to a broad context, as the term can mean stream flowing in either an uphole or downhole direction relative to the type of operation being done, i.e. injection or production) operationally connected to a tubing workstring (as shown in at least figures 1, 3 & 4), a downstream end (Examiner notes that the term “downstream” in light of the specifications is taken in to a broad context, as the term can mean stream flowing in either an uphole or downhole direction relative to the type of operation being done, i.e. injection or production), an interior wall defining, in part, a first reduced diameter portion with an inwardly extending shoulder, and a second reduced diameter portion at least slightly wider than the first reduced diameter portion and formed downstream of the first reduced diameter portion (as shown in at least figure 1), and at least one fluid bypass port (at least 220) formed in the intake tube section upstream of the inwardly extending shoulder (as shown in at least figures 1, 3 & 4), the at least one fluid bypass port being adapted to allow passage of drilling fluid from the intake tube section to an annulus outside of the workstring when excessively high fluid pressure is detected (at least column 2, lines 41-57 and column 6, lines 47-61 introduces “The activating device may be a sleeve, such that the device restricts fluid flow to a limited extent but does not occlude the string bore”; furthermore, at least column 7, line 54- column 8, line 54 and figures 3-4 discloses when high fluid pressure exists within the apparatus, element 214/268 shifts to allow for ports 232 and 220 to align with one another; this allows for fluid pressure relief from within the apparatus and once the differential is normalized, the springs allow for the position to divert back to its original blocked position as shown in at least figure 3); 
	(b) a hollow outflow tube section having a central opening fluidly connected to the axial opening of the intake tube section (as shown in at least figure 4), an up-hole end engaged with the downstream end of the intake tube section, and a downhole end operationally connected for delivery of the drilling fluid (at least column 2, lines 41-54 and column 6, lines 47-61; furthermore, at least column 7, line 54- column 8, line 54, introduces the central axial conduit 234 to allow for drilling fluid to flow through the portion of the apparatus as shown in figures 1 & 3-4); 
	(c) a hollow flow-through sliding inner tube (at least 16, 214 and/or 268) positioned in the intake tube section (as shown in at least figures 1 & 3-4), the sliding inner tube sliding back and forth closing and opening the at least one fluid bypass port (at least column 7, line 54- column 8, line 45 and figures 3 & 4introduces the flow-through sliding inner tube (i.e. element 214/268) actuates back-and-forth depending on the fluid pressure being applied thereto; the dogs 278 reengage after transitioning from an open to closed state, “…until the pressure of the fluid in the internal bore 234 is increased sufficiently to counteract the spring force 218 and force the locking dogs 278 radially outwardly”), the sliding inner tube having a first part with an external diameter substantially matching the first reduced diameter portion of the intake tube section axial opening and a wider second part having an external diameter substantially matching the second reduced diameter portion, the inner tube being limited in its sliding movement by the inwardly extending shoulder (as shown in at least figure 1); and 
	(d) a calibrated coiled spring (at least column 7, line 54- column 8, line 54 and figures 3-4 discloses, introduces inherency due to stressing the springs or “calibrating” springs at different desirable strengths depending on the desired force for shifting the speed controls) fitted within the axial opening of the intake tube section (as shown in at least figures 1 & 3-4), the coiled spring urging against (i.e. either directly or indirectly) the up-hole end of the outflow tube section (as shown in at least figures 4) and the second part of the inner tube without blocking a flow of fluid (as shown in at least figures 1, 3 & 4; at least column 2, lines 41-57 and column 6, lines 47-61 introduces “The activating device may be a sleeve, such that the device restricts fluid flow to a limited extent but does not occlude the string bore”; furthermore, see at least column 9, line 65- column 10, line 2); and 
(at least column 7, line 54- column 8, line 54 and figures 3-4 discloses when high fluid pressure exists within the apparatus, element 214/268 shifts to allow for ports 232 and 220 to align with one another; this allows for fluid pressure relief from within the apparatus and once the differential is normalized, the springs allow for the position to divert back to its original blocked position as shown in at least figure 3; furthermore, see figures 1 & 4); and 
	where, in use, at fluid pressures above the desired maximum, said flow-through sliding inner tube is pressed to overcome forces exerted by said coiled spring and to slide into a downhole position unblocking the at least one fluid bypass port and allowing a portion of the fluid to exit through said at least one fluid bypass port into the annulus, thus reducing fluid pressure upstream and protecting from excessively pressurized fluid (at least column 7, line 54- column 8, line 54 and figures 1 & 3-4 discloses when high fluid pressure exists within the apparatus, element 214/268 shifts to allow for ports 232 and 220 to align with one another; this allows for fluid pressure relief from within the apparatus and once the differential is normalized, the springs allow for the position to divert back to its original blocked position as shown in at least figure 3).
	However, Churchill appears to be silent in regards to: A method of protecting a downhole mud motor from excessive fluid pressure during coiled-tubing operations; 
	operationally connected to a coiled-tubing workstring;
	a downhole end operationally connected to the mud motor for delivery of the drilling fluid to the mud motor;
	the second part of the inner tube without blocking a flow of fluid to the mud motor;
	the coiled spring into the outflow flow section before being delivered to the mud motor downstream of the safety bypass apparatus;
	thus reducing fluid pressure upstream of the mud motor and protecting the mud motor from excessively pressurized fluid.
	Nonetheless, Schicker discloses: a downhole coiled-tubing operation; operationally connected to a coiled-tubing workstring (at least paragraph [0002, 0065, 0089] and figure 9 introduces a continuous coiled tubing string being used in the uphole and downhole portion of the drilling assembly which comprises of a central axial conduit further shown in figures 3 and 6 to provide fluid flow therethrough).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Brunet to include the teachings of Schicker, by modifying the downhole end of the safety bypass apparatus taught by Schicker to (at least paragraph [0002]). 
	Furthermore, Churchill in view of Schicker appear to be silent in regards to: A method of protecting a downhole mud motor from excessive fluid pressure during tubing operations; 
	a downhole end operationally connected to the mud motor for delivery of the drilling fluid to the mud motor;
	the second part of the inner tube without blocking a flow of fluid to the mud motor;
	the coiled spring into the outflow flow section before being delivered to the mud motor downstream of the safety bypass apparatus;
	thus reducing fluid pressure upstream of the mud motor and protecting the mud motor from excessively pressurized fluid.
	Nonetheless, Manke discloses: A method of protecting a downhole mud motor (at least 40) from excessive fluid pressure during tubing (at least 12) operations; a downhole end operationally connected to the mud motor for delivery of the drilling fluid to the mud motor; the second part of the inner tube without blocking a flow of fluid to the mud motor; the coiled spring into the outflow flow section before being delivered to the mud motor downstream of the safety bypass apparatus; thus reducing fluid pressure upstream of the mud motor (as shown in at least figure 2) and protecting the mud motor from excessively pressurized fluid (at least paragraph [0022-0035] and figure 2 introduces a fluid control assembly 46 to be uphole of the mud motor to prevent the fluid from flowing to the other well tools (the bit 38, fluid motor 40, stabilizer 42 and vibratory tool 44) connected downstream of the circulating valve assembly in the bottom hole assembly 22).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Churchill in view of Schicker to include the teachings of Manke, by modifying the downhole fluid-pressure safety bypass apparatus taught by Churchill in view of Schicker to include for a mud motor located downstream of the bypass port(s) taught by Manke to selectively permit and prevent flow through a sidewall of the tubular string for at least hydrocarbon recovery purposes (at least paragraph [0028]).

In regards to claim 11, Churchill further discloses: wherein the downstream end of the intake tube section has an internal diameter at least slightly greater than an external diameter of the up-hole end of the outflow tube section (as shown in at least figures 1 and 4).

In regards to claim 12, Churchill further discloses: wherein the up-hole end of the outflow tube section is fitted in the downstream end of the intake tube section and forms an annular surface, against which the coiled spring urges (i.e. either directly or indirectly; as shown in at least figure 4).

In regards to claim 13, Churchill further discloses: wherein the first part of the inner tube has longitudinal dimensions sufficient to cover the at least one fluid bypass port when the fluid bypass apparatus is in a closed position (as shown in at least figures 1 & 3-4).

In regards to claim 14, Churchill further discloses: wherein the at least one fluid bypass port has sufficient diameter to allow diverting of a portion of the drilling fluid through said at least one fluid bypass port directly into the annulus, thereby increasing flow up the annulus (at least column 7, line 54- column 8, line 54 and figures 3-4 discloses when high fluid pressure exists within the apparatus, element 214/268 shifts to allow for ports 232 and 220 to align with one another; this allows for fluid pressure relief from within the apparatus and once the differential is normalized, the springs allow for the position to divert back to its original blocked position as shown in at least figure 3).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,820,697 B1 (i.e. Churchill) in view of US Publication 2014/0054090 A1 (i.e. Schicker et al.) with the teachings of US Publication 2016/0326834 A1 (i.e. Manke et al.) and US Publication 2012/0067594 A1 (i.e. Noske et al.).

In regards to claim 2, Churchill in view of Schicker with the teachings of Manke discloses 1 above. 

	Nonetheless, Noske discloses: being made of steel (paragraph [0016] introduces the flow tube 910 may be made from a non-magnetic metal or alloy, such as stainless steel).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Churchill in view of Schicker with the teachings of Manke to include the teachings of Noske, by modifying the fluid bypass apparatus taught by Churchill in view of Schicker with the teachings of Manke to include for the tube body to be made of steel taught by Noske to not obstruct antenna reception and access hydrocarbon fluids successively at high temperature, high pressure (paragraph [0116]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,820,697 B1 (i.e. Churchill) in view of US Publication 2014/0054090 A1 (i.e. Schicker et al.) with the teachings of US Publication 2016/0326834 A1 (i.e. Manke et al.) and US Patent 5,740,127 (i.e. Van Steenwyk et al.).

In regards to claim 5, Churchill in view of Schicker with the teachings of Manke disclose claim 1 above. Brunet discloses: said flow-through sliding inner tube (sliding inner tube is shown in at least figures 7-8 within element 100) further comprises having a central axial conduit (conduit in which fluid is allowed to flow through the apparatus as shown in at least figure 2), which reduces flow turbulence and wear of the flow-through sliding inner tube (at least column 7, line 54- column 8, line 54 and figures 3-4 discloses when high fluid pressure exists within the apparatus, element 268 shifts to allow for ports 232 and 220 to align with one another; this allows for fluid pressure relief from within the apparatus and once the differential is normalized, the springs allow for the position to divert back to its original blocked position as shown in at least figure 3).
However, Churchill in view of Schicker with the teachings of Manke appear silent in regards to: a tapered decreasing cross-sectional area.
	Nonetheless, Van Steenwyk discloses: a tapered decreasing cross-sectional area (at least figures 6-7 and column 5, lines 7-63 introduce a tapered cross sectional area within the conduit 203 to prevent the sliding sleeve inner tube 207 to rest against the tapered shoulder when fluid pressure is not being applied).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Churchill in view of Schicker with the teachings of Manke to include the teachings of Van Steenwyk, by modifying the cross sectional area within the fluid bypass apparatus taught by Churchill in view of Schicker with the teachings of Manke to include for a tapered cross sectional area taught by Van Steenwyk to rest the sliding sleeve when fluid pressure is not being applied to further prevent the bypass of fluids to occur with respect to the pressure pulsing operation.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,820,697 B1 (i.e. Churchill) in view of US Publication 2014/0054090 A1 (i.e. Schicker et al.) with the teachings of US Publication 2016/0326834 A1 (i.e. Manke et al.) and US Publication 2010/0270018 A1 (i.e. Howlett).

In regards to claim 9, Churchill in view of Schicker with the teachings of Manke discloses claim 1 above. Churchill discloses: more than one said fluid bypass ports (at least 220) distributed about said intake tube section (as shown in at least figures 3 & 4).
However, Churchill in view of Schicker with the teachings of Manke appear to be silent in regards to: equidistantly.
Nonetheless, Howlett discloses: equidistantly (at least paragraph [0039] and figure 5 introduce equidistant ports 42).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Churchill in view of Schicker with the teachings of Manke to include the teachings of Howlett, by modifying the bypass ports taught by Churchill in view of Schicker with the teachings of Manke to include for them to be equidistant taught by Howlett to provide in additional cleaning action when fluid exits the tool at the port (paragraph [0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676